Citation Nr: 0502409	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an effective date prior to August 17, 1993 
for a 20 percent rating for hypertension.

3.  Entitlement to an effective date prior to February 3, 
1998 for the grant of service connection for diabetes 
mellitus.

4.  Evaluation of diabetes mellitus rated as 20 percent 
disabling prior to February 3, 1998.

5.  Evaluation of diabetes mellitus rated as 60 percent 
disabling prior to April 4, 2000.

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
arthritis of the spine.

7.  Entitlement to service connection for degenerative 
arthritis of the spine.

8.  Entitlement to service connection for residuals of 
crushed fingers.

9.  Entitlement to service connection for asbestosis.

10.  Entitlement to service connection for kidney disease.

11.  Entitlement to service connection for liver disease.

12.  Entitlement to an effective date prior to February 3, 
1998 for special monthly compensation at the aid and 
attendance rate.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

A hearing was conducted by the undersigned Veterans Law Judge 
in Las Vegas, Nevada in March 2004.

Issues of issues of service connection for degenerative 
arthritis of the spine, residuals of crushed fingers, 
asbestosis, kidney disease, and liver disease are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The same is true of the issue of the 
evaluation of diabetes mellitus prior to February 3, 1998 in 
light of the new rating criteria, and the issue of the 
evaluation of diabetes mellitus rated as 60 percent disabling 
prior to April 4, 2000.

The matter of entitlement to an effective date prior to 
February 3, 1998 for special monthly compensation at the aid 
and attendance rate is deferred pending further development.


FINDINGS OF FACT

1.  Fibromyalgia was not manifest in service and is unrelated 
to service.  

2.  A claim for service connection for hypertension was not 
received prior to August 17, 1993.

3.  A claim for service connection for diabetes mellitus was 
not received prior to August 17, 1993.

4.  Prior to February 3, 1998, the veteran had moderately 
severe diabetes mellitus requiring large insulin dosage and 
restricted diet.  He did not have considerable loss of 
weight.

5.  Service connection for lumbar spine back injury was 
denied in March 1995.  The veteran was informed of the 
decision and of his appeal rights in March 1995.

6.  A notice of disagreement was received in March 1995, a 
statement of the case was issued in May 1995, and a 
substantive appeal was received in May 1995.  In August 1996, 
the veteran withdrew his substantive appeal.

7.  Since that time, evidence which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim has been submitted.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  An effective date prior to August 17, 1993 for 
compensation for hypertension is not warranted.  
38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400 (2004).

3.  The criteria for a 40 percent rating for diabetes 
mellitus prior to February 3, 1998 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.119, 
Diagnostic Code 7913 (1995).

4.  The March 1995 decision denying service connection for 
lumbar spine back injury is final.  New and material evidence 
has been submitted.  Therefore, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156 
(1997), 20.200, 20.204, 20.302, 20.1103 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the claimant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2004).  The record shows that VA has met 
its duties.  The claimant and fiduciary were notified of 
evidence and information needed to substantiate and complete 
the claim and who had what duties in correspondence including 
the April 2001, October 2002, and January 2004 VCAA letters.  
The April 2001 VCAA letter advised them that VA must make 
reasonable efforts to help him get evidence necessary to 
support his claim.  It advised them that VA would try to help 
him get such things as medical records, employment records, 
and records from other Federal agencies.  They were told that 
he must give VA enough information about those records so 
that VA could request them from the person or agency who has 
them.  They were told that it was still his responsibility to 
make sure that all non-federal records are received by VA.  
The letter advised them what the evidence must show to 
establish entitlement, what additional evidence was required, 
what information or evidence was still needed from him, and 
when to send that information.  They were told to send 
information describing additional evidence or the evidence 
itself to VA within 60 days or VA would decide his claim 
based only on the evidence it had received and any VA 
examinations or medical opinions.  

The Board concludes that the discussions in the 
correspondence sent to the veteran and his fiduciary informed 
them of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The April 2001 VCAA letter preceded the April 2002 decision 
on the claim.  There was proper subsequent VA process.  

Service connection for fibromyalgia

The veteran claims that service connection is warranted for 
fibromyalgia.  He asserts that he has fibromyalgia and that 
it is due to Agent Orange exposure.  Service medical records 
show no treatment for or diagnoses of fibromyalgia.  The 
veteran denied having or having had swollen or painful joints 
on service separation examination in May 1970.  The 
separation examination clinical evaluation in May 1970 
revealed normal upper and lower extremities, spine, and 
musculoskeletal system.  Fibromyalgia was not diagnosed on VA 
examination in September 1993.  

On VA evaluation in February 1999, the veteran had a 
decreased range of motion of his cervical spine with multiple 
tender spots and a history of sleep disturbance, all 
consistent with myofascial pain.  Fibromyalgia was assessed.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

However, there is no competent evidence of record showing 
that fibromyalgia was manifest in service or relating the 
veteran's fibromyalgia to any incident of service.  
Furthermore, the veteran's opinion, contained in his March 
2004 testimony, that he has fibromyalgia due to service 
including Agent Orange exposure is not competent evidence of 
a nexus, as he is a layperson.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  

At this time, there is no competent evidence, law, or 
regulation linking fibromyalgia to service.  The record 
establishes that fibromyalgia was first manifest after 
service and there is no competent evidence linking it to 
service or to Agent Orange exposure.  The veteran's opinion 
is unsupported and is not competent.  Accordingly, service 
connection is not warranted for fibromyalgia.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Pertinent law and regulations

Unless specifically provided otherwise, the effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  
38 U.S.C.A. § 5110(b).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

Disability compensation -- direct service connection.  Day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

Increases; (1) General.  Except as provided in paragraph 
(o)(2) of this section, date of receipt of claim or date 
entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  

(2)  Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

Effective date for service connection for diabetes mellitus.

In October 2002, the veteran stated that he filed a claim for 
service connection for diabetes mellitus in 1976; therefore 
his effective date should be in 1976.  However, a review of 
the record reveals no claim filed prior to filed prior to 
August 1993.  The Board finds that the lack of a claim in the 
claims folder dated earlier than August 17, 1993 is more 
probative than the veteran's assertion that he filed a claim 
for service connection in 1976.  Accordingly, an effective 
date prior to August 17, 1993 for the grant of service 
connection is not warranted.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

A key factor in the award of compensation is a claim.  This 
is an affirmative action controlled by the veteran.  The 
Court has clearly recognized that a claim must be filed.  
Wells v. Principi, 3 Vet. App. 307 (1992); Crawford v. Brown, 
5 Vet. App. 33 (1993).

In this case, the RO recognized that there was a decision of 
a Court in the Nehmer case.  See Nehmer v. U.S. Veterans' 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989).  Based on the 
holding in that case, the RO assigned an effective date 
retroactive to August 17, 1993.  However, prior to that date, 
there had been no claim or informal claim for compensation 
for diabetes mellitus and the regulation adding diabetes 
mellitus to the list of Agent Orange presumptive disabilities 
was added subsequent to August 17, 1993.

Effective date for 20 percent rating for hypertension

The effective date which the RO assigned for the 20 percent 
rating for hypertension is August 17, 1993.  That is also the 
effective date which the RO assigned for the grant of service 
connection for hypertension.  The veteran testified during 
his hearing before the undersigned in March 2004 (T. at 20), 
that he filed a claim for service connection for hypertension 
in 1992.  He also indicated that he wants service connection 
for hypertension all the way back to service because they did 
not tell him that he had hypertension when he was discharged.  
Review of the record reveals no claim for compensation for 
hypertension prior to August 17, 1993, however.  The Board 
finds that the lack of a claim in the claims folder prior to 
August 17, 1993 is more probative than the veteran's 
assertion that he filed a claim in 1992.  Accordingly, the 20 
percent rating for hypertension can not be assigned prior to 
August 17, 1993.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Ratings for diabetes mellitus 

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The rating schedule criteria for diabetes changed effective 
June 6, 1996.  The old criteria provide that diabetes is 
rated as 20 percent disabling when moderate, with moderate 
insulin or oral hypoglycemic agent dosage, and restricted 
(maintenance) diet, when there is no impairment of health or 
vigor or limitation of activity.  They provide that diabetes 
mellitus is 40 percent disabling when moderately severe, 
requiring large insulin dosage, restricted diet, and careful 
regulation of activities, i.e., avoidance of strenuous 
occupational or recreational activities.  A 60 percent rating 
is assigned for diabetes which is severe, with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications, such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 100 percent rating is 
warranted where diabetes mellitus is pronounced and 
uncontrolled, as manifested by repeated episodes of 
ketoacidosis or hypoglycemic reactions, with restricted diet 
and regulation of activities and progressive loss of weight 
and strength, or severe complications. A note to this 
diagnostic code provides that definitely established 
complications such as amputations, impairment of central 
visual acuity, peripheral neuropathy with definite sensory or 
motor impairment, or definitely established arteriosclerotic 
focalizations will be separately rated under the applicable 
diagnostic codes.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995).

The new criteria will be considered after the remand.

In this case, the RO assigned a staged rating for the 
veteran's diabetes mellitus.  See Fenderson v. West, 12 Vet. 
App 119 (1999).  A 20 percent rating was assigned effective 
from August 17, 1993.  A 60 percent rating was assigned from 
February 3, 1998.  A 100 percent evaluation was assigned from 
April 4, 2004.  

A 40 percent rating under the old rating criteria can be 
assigned prior to February 3, 1998.  The veteran had been 
diagnosed with diabetes mellitus in about September 1993 
according to the September 1993 VA examination report.  That 
report states that his blood sugars had shot up to about 480, 
and that he was taking diabetes medication.  

On VA evaluation in February 1994, the veteran had made 
insulin changes and his glucoses were still in the 200's with 
a rare 300+ in the evening.  His insulin was increased to 40 
and 15 in the morning and 25 and 15 in the afternoon.  On VA 
evaluation in early September 1994, he was restarted on 
insulin.  Two a day glucoses had been running from 247 to 
327.  The dose prescribed was 20 and 30u in the morning and 
15 and 15u in the evening.  On VA evaluation in mid-September 
1994, the veteran's daily dosage was 75 units.  Additionally, 
diet was discussed with him by the VA health care provider.  
Later in September 1994, his dosage was 35 and 20 in the am 
and 20 and 15 in the pm.  His glucoses were all in the 200's 
to 300's except for one that was 190.  The impression was 
poor diabetes mellitus control.

This evidence shows moderately severe diabetes mellitus with 
a large insulin dosage with a restricted diet.  The veteran's 
glucoses were still in the 200's with a rare 300+ even though 
insulin changes had been made.  This more nearly approximates 
the 40 percent criteria than the 20 percent criteria for 
diabetes mellitus.  A 60 percent rating can not be assigned 
under the old criteria prior to February 3, 1998.  The 
veteran did not have considerable loss of weight.  His weight 
was 222 on VA examination in September 1993 and it was 240 on 
VA aid and attendance examination in March 1998.  

Service connection for back injury--new and material

The RO denied service connection for low back injury in March 
1995 and notified the veteran of its decision and of his 
right to appeal it within one year thereof at the time.  A 
notice of disagreement was received in March 1995.  A 
statement of the case was issued in May 1995 and a VA Form 9 
with the necessary information was received in May 1995.  
However, the veteran withdrew his appeal in August 1996 in 
accordance with 20.204 (1996).  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In order to 
reopen, new and material evidence must be received.  
38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).

At the time of the March 1995 decision, a February 1990 
private CT scan of the lumbosacral spine had revealed disc 
herniation at the L5-S1 level and facet degenerative changes 
at L5-S1.  A VA examination had been conducted in September 
1993, with the veteran reporting low back pain with 
discomfort and an accident on February 8, 1989.  The veteran 
had indicated in November 1994 that he had injured his back 
in Vietnam in 1968 when a truck ran over his back.  He stated 
that he was run over by a panicked driver with a 5 ton truck, 
and that it was witnessed by the CMMI team in September or 
October 1968.  The RO found that there was no evidence of a 
back injury in service.  

In September 1998, the veteran reiterated that he had been 
run over by a 5 ton truck while in Vietnam.  

On VA evaluation in February 1999, the veteran reported that 
he had spine pain and that he had been run over by a 5 ton 
truck during military service.  He told a VA physician that 
he had had chronic low back pain since 1989.  Her assessment 
was low back pain with degenerative disc disease/facet 
arthritis.   

In November 2002, a VA physician assessed chronic back pain, 
possibly associated with previous service-connected injury.

In November 2002, H.R. stated that he was a driver with the 
592nd Transportation Company stationed in Cam Ranh Bay, 
Vietnam from September 1967 to September 1968 and that there 
was an accident in the motor pool where a truck ran over a 
mechanic and then backed up over him again.  H.R. was not 
present when the accident occurred.

In November 2002, J.M. stated that the veteran was run over 
twice while working under a truck in Cam Ranh Bay in May or 
June 1968 and that the veteran went to the barracks, sick 
call dispensary.  The following morning, the colonel 
approached the veteran and told him that he was sorry about 
the accident of the previous day and that it would be entered 
into the morning report/daily report, plus into the veteran's 
medical records.

The additional information which has been received since the 
1995 decision is new and material evidence.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, because it tends to 
corroborate the occurrence of an in-service back injury.  

As such, the claim is reopened.  Further action is being 
ordered in the remand section.

ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to an effective date prior to August 17, 1993 for 
a 20 percent rating for hypertension is denied.

Entitlement to an effective date prior to February 3, 1998 
for the grant of service connection for diabetes mellitus is 
denied.

A 40 percent rating for diabetes mellitus prior to February 
3, 1998 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

New and material evidence has been received to reopen a claim 
for service connection for back injury.  To this extent, the 
claim is granted.  


REMAND

Back injury

In November 1994, the veteran stated that in September or 
October 1968, he was run over by a 5-ton truck and that it 
resulted in a severe back injury.  In May 1995, the veteran 
stated that it was written up by the Captain in charge in his 
morning report.  In August 1995, the veteran testified that 
he has had back ache ever since the in-service injury and 
that he had submitted orthopedist's records from 1989, either 
to VA or to AMVETS.  In November 2002, J.M. stated that the 
accident occurred in May or June 1968.  A private February 
1990 CT scan of the lumbar spine is the earliest post-service 
back treatment record contained in the claims folder.  It 
indicates that the referring physician was D. Toeller, M.D.  
In essence, evidence shows that the veteran was treated after 
an accident in February 1989.  The service morning report and 
the records of treatment that the veteran received after the 
accident in February 1989 could corroborate the veteran's 
assertions of an in-service back injury and continuing 
symptomatology from it prior to the February 1989 accident.  
Attempts should be made to obtain them.  

Crushed fingers

The veteran testified in March 2004 that he was in the field 
in service taking a rear dual off of a 5 ton truck while they 
were under attack, and that the weight smashed his fingers 
into the grooves where the big bolts go on a 5 ton.  He 
stated that blood was coming out everywhere, and that it was 
out in the field.  He stated, however, that they indicated in 
his service medical records that he had only had lacerations 
at the time.  An April 1968 service medical record shows a 
small laceration of the 2nd digit of the left hand was closed 
with sutures and that he was given a tetanus toxoid shot.  
During his March 2004 hearing, he testified about current 
finger disability.  A VA examination to determine what 
residuals the veteran has from his April 1968 injury is 
warranted.  

Asbestosis

The veteran testified in March 2004 that he was exposed to 
asbestos in service including through servicing asbestos 
brake pads on vehicles, and that he now has asbestosis.  His 
military specialty was 63C70 Gen Veh. Repmn.  There were 
normal chest X-rays in service and after service.  On VA 
examination in October 1994, the veteran specifically denied 
any breathing problems or lung problems and his chest was 
clear.  A February 2004 VA chest X-ray revealed mild pleural 
thickening.  A VA physician in March 2004 stated that there 
were a number of possible causes including asbestos and 
previous pneumonia.  Dr. Holloway in February 2004 stated 
that the pleural thickening was due to asbestos exposure in 
service.  The Board desires a VA examination.  

Diabetes rating

On private evaluation in September 1997, the veteran's ALT 
was high at 61 IU/L.  In February 2004, a VA physician stated 
that a recent abdominal ultrasound revealed the liver to be 
abnormal, and that the abnormalities may be fatty in 
filtrations in the liver secondary to diabetes mellitus.

The hospitalization reports for hypoglycemia from 1998 are 
not of record and attempts should be made to obtain them in 
light of new Diagnostic Code 7913.  

Additionally, on March 27, 2000, a VA urologist indicated 
that the veteran had trace leg edema.  Whether there is any 
relationship o diabetes mellitus is not clear.

Kidney disease 

A May 2002 private renogram report indicates that there was 
mild degree of asymmetry and renal function.  The right 
kidney contributed 55% compared to 44 percent for the left.  
There was no evidence to suggest significant renal artery 
stenosis.

In June 2002, a VA urologist stated that the veteran had just 
been worked up to rule out renovascular hypertension where 
his studies showed only a very slight disparity in function 
between the left and right, so they ruled out renovascular 
hypertension.  He stated that unless there was some other 
test that had been done that he did not know about, the 
veteran needed no further workup, because his last ultrasound 
revealed bilateral cystic disease with no hint of a solid 
mass and he had no history of gross hematuria.

A February 2004 VA medical note which the veteran submitted 
at his March 2004 hearing indicates that the note was 
continued on the next page.  The next page is not of record.  
The note indicates that a recent ultrasound of the kidneys 
revealed a right kidney size of 13 centimeters and a left 
kidney size of 10.4 centimeters, and that the liver was 
abnormal on ultrasound as well.  The report states urinalysis 
was obtained and that the veteran was referred to urology for 
input on incontinence.  Those reports are not of record.  

In February 2004, Dr. H. indicated that he had reviewed the 
veteran's claims folder and found that the veteran has kidney 
damage due to diabetes and Agent Orange exposure.  Dr. H. 
provided no rationale for his opinion.  Additional records 
and a VA examination are desirable.  

Liver disease

The veteran claims that he has liver damage due to Agent 
Orange exposure or diabetes mellitus.  

On private evaluation in September 1997, and on VA 
evaluations in March 1999 and in June, July, and September 
2000, the veteran's ALT was elevated.

An August 2000 private MRI of the abdomen revealed at least 4 
cysts in the veteran's liver.  

On VA evaluation in October 2000, the assessment was mild 
increase in ALT most likely related to steatosis.  

A December 2001 private abdominal ultrasound report indicates 
that the liver was well visualized and unremarkable.  

In February 2004, a VA physician indicated that a recent 
abdominal ultrasound revealed the liver to be abnormal, and 
that the abnormalities may be fatty infiltrations in the 
liver secondary to diabetes mellitus.  The Board desires 
additional records and a VA examination.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should attempt to obtain any 
morning reports pertaining to the 
veteran from May, June, September, and 
October 1968, while the veteran was with 
the 597th Transportation Company.  It 
should also attempt to obtain all 
medical records of treatment the veteran 
had for his back from 1989 to 1993, 
including from D. Toeller, M.D.

2.  The RO should schedule a VA 
examination of the veteran's fingers.  
The examiner should indicate whether the 
veteran has residuals of the in-service 
finger injury which the veteran reported 
in his March 2004 hearing, and if so, 
the examiner should indicate what the 
residuals are.  The claims folder should 
be made available to the examiner.  

3.  The RO should schedule a pulmonary 
examination.  The examiner should review 
the veteran's claims folder, examine 
him, and render an opinion with reasons 
as to whether the veteran has asbestosis 
and as to whether whatever pulmonary 
disorder the veteran has had its onset 
in service.  The claims folder should be 
made available to the examiner.

4.  Reports of hospitalization for 
hypoglycemic reactions in 1998 referred 
to in the August 1998 VA medical record 
should be obtained and incorporated into 
the claims folder.  All pertinent 
medical records of treatment the veteran 
has received for kidney and liver 
disease since March 2002 should be 
obtained and incorporated into the 
claims folder.   

5.  The RO should schedule a renal 
examination.  The examiner should review 
the veteran's claims folder, examine 
him, and render an opinion with reasons 
as to whether the veteran has renal 
disability and as to whether it is 
related to either diabetes mellitus or 
Agent Orange exposure.  The examiner 
should indicate whether the size of the 
veteran's kidneys, cysts in the 
veteran's kidneys, leg edema in March 
2000, and increased laboratory findings 
are evidence of renal complications of 
diabetes mellitus and evidence of kidney 
disability.  The claims folder should be 
made available to the examiner.

6.  The RO should schedule a liver 
examination.  The examiner should 
consider appropriate liver studies and 
render an opinion with reasons as to 
whether the veteran has liver 
complications and disability from 
diabetes mellitus.  The examiner should 
indicate if fatty infiltration into the 
liver and the laboratory findings are 
evidence of hepatic complications of 
diabetes mellitus and evidence of liver 
disability.  The claims folder should be 
made available to the examiner.  

7.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).b

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


